Case: 20-60229     Document: 00515805842         Page: 1     Date Filed: 04/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 1, 2021
                                  No. 20-60229                          Lyle W. Cayce
                                                                             Clerk

   Oncor Electric Delivery, L.L.C.,

                                                    Petitioner/Cross-Respondent,

                                       versus

   National Labor Relations Board,

                                                    Respondent/Cross-Petitioner.


               Petition for Review of an Order and Decision of the
                           National Labor Relations Board
                                No. 16-CA-212174


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          Presently before us is the petition for review filed by Oncor Electric
   Delivery, LLC, and the cross-application for enforcement filed by the
   National Labor Relations Board. Oncor petitions us to review and set aside
   the March 6, 2020 decision and order rendered by the National Labor
   Relations Board (“Board”) insofar as the Board concluded that Oncor had


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60229     Document: 00515805842          Page: 2   Date Filed: 04/01/2021




                                   No. 20-60229


   violated Sections 8(a)(5) and (1) of the National Labor Relations Act. The
   Board cross-applies for enforcement in full of the March 6, 2020 order. For
   each, we GRANT IN PART and DENY IN PART as stated herein.
                                        I.

          Oncor is an electric utility company with a facility in Dallas, Texas,
   where the International Brotherhood of Electrical Workers, Local Union
   No. 69 (“Union”) represents a “bargaining unit” of approximately 600
   employees. Oncor and the Union are parties to a collective-bargaining
   agreement that expressly forbids Oncor from using non-unit employees to
   perform bargaining-unit work if doing so would cause a reduction in work
   for unit employees. The bargaining unit includes “Troublemen,” who the
   Board describes as the “first responders” charged with assessing damage to
   power lines in the aftermath of a storm. Their job is to secure the scene and
   perform a “storm evaluation” to determine the cause of the outage, repair
   what they can, and create work orders for additional repairs if necessary.
          On May 4, 2017, the Union filed a grievance alleging that Oncor had
   violated the parties’ contract by using non-unit employees to troubleshoot
   the electrical grid after a storm that occurred on March 29, 2017. On May
   23, 2017, Oncor denied the grievance to the extent that it related to a March
   29, 2017 incident involving Troubleman James Chapman. Oncor also denied
   the May 4, 2017 grievance to the extent that the Union sought to challenge
   the practice of assigning storm evaluation work to non-unit employees,
   referred to as “Damage Evaluators.” According to Oncor, this “well-known
   practice,” in which “[Oncor] and the industry in general have engaged [] for
   many years[,] . . . is in no way correlated to the number of linemen employed
   by the Company.” On October 6, 2017, the Union filed a supplemental
   grievance, contending that Oncor had violated the collective bargaining
   agreement “by utilizing non-bargaining unit personnel for damage evaluation




                                         2
Case: 20-60229         Document: 00515805842               Page: 3      Date Filed: 04/01/2021




                                          No. 20-60229


   and/or storm evaluation work,” which is “bargaining unit work” for which
   “Oncor should be using bargaining unit employees.”
           Shortly after filing its first grievance, the Union submitted requests for
   information to Oncor regarding work by non-unit employees. For the next
   year, the Union (through Business Manager Bobby W. Reed) and Oncor
   exchanged numerous letters debating whether the Union was entitled to the
   non-unit employee and work information that it sought. Over time, Oncor
   gradually agreed to and did provide more information. In particular,
   information provided to the Union, on May 11, 2018, included a list of the
   non-unit employees—identified by a unique number (but not name), job title,
   annual salary, and hire date—who had received “Storm Exception Pay,”
   along with the amount and date of that payment. 1 Oncor also provided a list
   of persons (also identified by unique number, not name) who had received
   “damage evaluation” training and the date of that training.
           Oncor steadfastly refused, however, to provide the actual names of the
   non-unit employees who were assigned to do “storm evaluation” work. Nor
   could an agreement be reached as to the Union’s request for information
   identifying what work the non-unit employees performed, as well as when


           1
             Attached to Oncor’s May 11, 2018 correspondence are two multi-page lists of data
   that it compiled in response to Requests 1, 2, 4, 5 and, as renumbered, Request 12 (originally
   Request 18). Regarding Request 5, which seeks the name and amount, if any, of additional
   pay or compensation provided for “storm evaluation work” completed by non-unit
   employees, since January 1, 2016, Oncor’s list identifies the amount of “Storm Restoration
   Pay” provided to non-unit employees on a given date. Oncor maintains, however, that its
   records do not allow it to delineate whether the pay was specifically for “storm evaluation
   work.” Regarding the date on which the work was performed, rather than the pay date,
   Oncor adds, in response to Requests 3 and 5, that it does not have methodology or
   documents that track or reflect the date or amount of “storm evaluation work” completed
   by non-unit employees. As stated below, however, Oncor did offer to make its work orders
   available to the Union for review (if the Union believed reviewing those records would
   provide relevant information).




                                                 3
Case: 20-60229     Document: 00515805842          Page: 4     Date Filed: 04/01/2021




                                   No. 20-60229


   and where that work occurred. Oncor offered to allow the Union to access
   thousands of “work orders” (in an effort to identify some of this information)
   but a dispute remained about redaction of customer information and
   responsibility for thousands of dollars of copying costs. A confidentiality
   agreement was discussed—in order to avoid the time and cost of redaction—
   but the Union never provided the proposed agreement that Oncor requested.
   Nor did it demand that Oncor prepare a draft. Instead, the Union decided to
   await a decision from the Administrative Law Judge (“ALJ”) and, if
   necessary, the Board, regarding the information dispute.
          In a decision dated April 4, 2019, the ALJ determined the discovery
   dispute in the Union’s favor. Thereafter, in a decision and order dated
   March 6, 2020, the Board affirmed the ALJ’s decision except with respect to
   Request 6 (reason for work assignments) and Request 7 (work orders and
   other documents reflecting non-unit damage evaluation work assignments)
   for which it found that no violation of the National Labor Relations Act had
   occurred. For Request 6, the Board concluded that the Union had not
   established the relevance of Oncor’s reasons for assigning work to non-unit
   employees. For Request 7, the Board agreed that the documents sought,
   including work orders for each incident of storm evaluation, were relevant.
   Nevertheless, the Board also determined that Oncor had established its
   confidentiality claim and had met its duty to bargain towards an
   accommodation with the Union. The instant petition for review and cross-
   application for enforcement followed.




                                         4
Case: 20-60229      Document: 00515805842          Page: 5    Date Filed: 04/01/2021




                                    No. 20-60229


                                         II.

          Section 8(a)(5) of the National Labor Relations Act (NLRA) makes it
   an unfair labor practice for an employer “to refuse to bargain collectively with
   the representatives of his employees.” 29 U.S.C. § 158(a)(5). The duty to
   bargain collectively includes providing “information that is needed by the
   bargaining representative for the proper performance of its duties.” NLRB v.
   Acme Indus. Co., 385 U.S. 432, 435–36 (1967). Thus, “[a]n employer is
   obligated to furnish, upon request, information that is relevant and necessary
   to the Union’s performance of its duties as the employees’ bargaining
   representative, including information concerning contract administration,
   negotiations, and grievance processing.” Sara Lee Bakery Grp., Inc. v. NLRB,
   514 F.3d 422, 430 (5th Cir. 2008) (citing Acme Indus. Co., 385 U.S. at 435–37
   (“the duty to bargain unquestionably extends beyond the period of contract
   negotiations and applies to labor-management relations during the terms of
   an agreement”)). The employer’s duty is triggered only when the
   information is necessary and relevant to a legitimate union purpose and the
   union communicates that purpose at the time of the request. Sara Lee
   Bakery, 514 F.3d at 431.
          A union’s request for bargaining unit data, such as wage and benefit
   information of unit employees, is considered presumptively relevant. NLRB
   v. Leonard B. Hebert, Jr. & Co., 696 F.2d 1120, 1124 (5th Cir. 1983). On the
   other hand, the same presumption of relevance does not apply to requests for
   non-bargaining unit data. Sara Lee Bakery, 514 F.3d at 430. Thus, when a
   union requests non-bargaining unit data, the union must establish that the
   requested information is necessary and relevant to the union’s performance
   of its duties as the employees’ bargaining representative. Id. In determining
   whether a union has met its burden to establish the relevance of the requested
   information, a “discovery-type” standard applies, and whether the union has




                                          5
Case: 20-60229      Document: 00515805842          Page: 6    Date Filed: 04/01/2021




                                    No. 20-60229


   met this burden hinges on the circumstances of each particular case. See
   Acme Indus. Co., 385 U.S. at 437 n.6; Detroit Edison Co. v. NLRB, 440 U.S.
   301, 314–15 (1979) (citing NLRB v. Truitt Mfg. Co., 351 U.S. 149, 153 (1956)).
   Although “not a demanding standard, [] it is not a non-existent one either.”
   NLRB v. Temple-Eastex, Inc., 579 F.2d 932, 938 (5th Cir. 1978).
          Notably, “[a] union’s bare assertion that it needs information to
   process a grievance does not automatically oblige the employer to supply all
   the information in the manner requested.” Detroit Edison Co., 440 U.S. at
   314; see also F.A. Bartlett Tree Expert Co., Inc., 316 N.L.R.B. 1312, 1313, 1995
   WL 238413, at *3 (1995) ((“The basis for the request, i.e., that the
   information contained in the contracts is necessary to make a reasonable
   wage proposal is nothing more than another way of saying that it is needed
   ‘to bargain intelligently’ and this general claim is simply insufficient to
   establish relevance.”) (quoting E. I. Dupont de Nemours & Co. v. NLRB, 744
   F.2d 536 (6th Cir. 1984)). But the burden of showing a legitimate union
   purpose can be satisfied by demonstrating “a reasonable belief supported by
   objective evidence for requesting the information.” NLRB v. PDK Invs.,
   LLC., 433 F. App’x 297, 301 (5th Cir. 2011) (quoting Advanced Constr. Servs.,
   Inc. v. NLRB, 247 F.3d 807, 812 (8th Cir. 2001)).
                                         III.

          We review the Board’s factual findings under a substantial evidence
   standard. Selkirk Metalbestos, N. Am., Eljer Mfg., Inc. v. NLRB, 116 F.3d 782,
   786 (5th Cir. 1997). “The Supreme Court has defined substantial evidence
   as ‘more than a scintilla. It means such relevant evidence as a reasonable
   mind would accept to support a conclusion.’” Id. (internal citation omitted).
   We review the NLRB’s legal conclusions de novo. However, if the NLRB
   gives a “reasonably defensible” construction of a statute, we will affirm that
   decision. Asarco, Inc. v. NLRB, 86 F.3d 1401, 1406 (5th Cir. 1996). “In




                                          6
Case: 20-60229     Document: 00515805842          Page: 7    Date Filed: 04/01/2021




                                   No. 20-60229


   agreement with other circuits, we have explained that the NLRB’s
   ‘determination of the relevance of the information sought in a particular case
   must be given great weight by the courts, if only because it is finding on a
   mixed question of law and fact which is within the particular expertise of the
   Board.’” Sara Lee Bakery, 514 F.3d at 428 (quoting NLRB v. Brazos Elec.
   Power Coop., 615 F.2d 1100, 1101 (5th Cir. 1980)).
                                        IV.

          For the sake of clarity, we begin our analysis by stating our agreement
   with the Board’s assessment of Requests 6 and 7, i.e., that no violation of
   Section 8(5) of the NLRA occurred. Focusing next on Requests 1–5 and 8–
   13, the parties’ submissions confirm that much of what remains in dispute
   regarding these information requests turns on Oncor’s refusal to provide the
   names of the non-unit workers to the Union. Based on our review of the
   parties’ submissions, the record in this matter, and applicable law, we find
   the Board erred in ordering Oncor to provide the names of non-unit workers
   to the Union.
          In support of this determination, we emphasize that Oncor has never
   disputed that its non-unit workers have performed storm evaluation work.
   Thus, as the Board’s decision and order recognize, the only contractual
   question to be answered is whether Oncor’s assignment of “storm evaluation
   work” to non-unit workers led to a reduction of the regular work hours of
   unit workers. The names of the various non-unit employees performing
   these services have no obvious relevance to that inquiry. Nor has the Union
   established that relevance. Accordingly, on the showing made, we reverse
   the Board’s March 6, 2020 order to the extent that, for Requests 1– 5 and 8–
   13, it would require Oncor to identify, by individual names, the non-unit
   employees who have performed storm evaluation work. Otherwise, to the
   extent that additional responsive information and/or documents are




                                         7
Case: 20-60229        Document: 00515805842              Page: 8      Date Filed: 04/01/2021




                                         No. 20-60229


   available, have not already been provided to the Union, and are not protected
   by our ruling regarding Request 6 or 7, we affirm the Board’s March 6, 2020
   decision and order requiring their production. 2
           Lastly, we reverse the Board’s decision insofar as it adopted the ALJ’s
   incorrect identification of the unit of employees for which the Union is the
   designated exclusive bargaining representative. 3 Rather, as certified in
   National Labor Relations Board Case No. 16-RC-10746, the pertinent unit is
   properly defined as follows:
             Include: All full-time distribution employees employed by
           the Employer in the following job classifications: Cablesplicer
           A, Cablesplicer B, Cablesplicer SR, Equipment Operator A,


           2
             Relative to that production, the parties are instructed to communicate regarding
   the information sought/available in a manner designed to accomplish the production of
   relevant information in the most efficient and cost-effective method that balances the
   duties and needs of all involved. For example, the parties’ briefs suggest that Oncor may
   be able to filter and sort its work orders in ways that might lessen the burden and cost of
   document production/review while, at the same time, provide an adequate (if not
   comprehensive) amount of information to the Union.
           3
             The ALJ’s April 4, 2019 decision erroneously identifies the relevant bargaining
   unit of workers as:
              INCLUDED: All regular employees . . . including Lineman,
           Troubleman, Journeyman Lineman, Serviceman, Apprentice 6,
           Apprentice 5, Apprentice 4, Apprentice 3, Apprentice 2, Apprentice 1,
           Lineman Helper 2, Lineman Helper 1, Service Specialist, Sr., Service
           Specialist, Utility, Mechanic Garage, Field Dispatcher-Distribution,
           Cable Splicer Sr., Cable Splicer 6, Cable Splicer 5, Cable Splicer 4, Cable
           Splicer 3, Cable Splicer 2, Cable Splicer 1, Network Helper 2, Network
           Helper 1, Meter System Specialist Sr., Meter System Specialist 2, Meter
           System Specialist 1, Storekeeper Sr., Storekeeper, Distribution Specialist
           Sr., Cable Pulling Sr., Equipment Operator, and Network Specialists Sr.
              EXCLUDED: All other employees, officer clerical employees, guards
           and supervisors as defined in the Act.




                                               8
Case: 20-60229    Document: 00515805842          Page: 9   Date Filed: 04/01/2021




                                  No. 20-60229


         Equipment Operator B, Equipment Operator SR, Lineman A,
         Lineman B, Lineman SR, Materials Coordinator, Material
         Coordinator SR, Serviceman A, Serviceman SR, Troubleman
         A, Troubleman SR, and Utility Worker.
            Exclude: All other TXU Electric Delivery employees,
         including crew foremen, technical employees, equipment
         operators assigned to the SOSF, office clerical employees, all
         employees in the classifications and divisions covered by the
         NLRB certifications in Case Nos. 16-R-951, 16-R-1078, 16-R-
         1079; all transmission employees, and guards and supervisors
         as defined in the Act.
                                      V.
         As stated herein, we GRANT IN PART and DENY IN PART
   Oncor’s petition for review and the Board’s cross-application for
   enforcement.




                                       9